Citation Nr: 1625383	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent disabling for ulcerative colitis.

2.  Entitlement to service connection for a sleep disorder, to include as due to ulcerative colitis.

3.  Entitlement to service connection for obesity, to include as due to ulcerative colitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has recharacterized the issue of entitlement to service connection for sleepiness to more broadly include entitlement to service connection for a sleep disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In August 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In October 2015, the Board remanded all claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a sleep disorder and for obesity are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

The Veteran's service-connected ulcerative colitis is manifested by severe symptoms, including flare-ups associated with chronic diarrhea and bleeding, occasional nausea, and abdominal pain, controlled with prescribed medication; however, pronounced symptoms of marked malnutrition and anemia, or serious complications, such as liver abscess, were not manifested during the period on appeal. 



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 60 percent for ulcerative colitis have not been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code (DC) 7323 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

For a claim of increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  These duties were satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in her statements, the Veteran demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The previous remand was for updated VAMC medical records, and for a contemporaneous VA examination.  With regard to the Veteran's service-connected disability, there has been substantial compliance with the directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the matter is now ready for appellate review.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  VBMS and Virtual VA records have also been reviewed.  The Board notes that with regard to Social Security Administration (SSA) records, the record reflects that VA has made reasonable efforts to obtain the records, but was notified that the Veteran's folder had been destroyed.  See December 2010 SSA coversheet.  January 2011 correspondence informed the Veteran of this development and requested that she furnish any SSA records in her personal possession.  As the SSA records are destroyed and unavailable, and the Veteran has represented that her ulcerative colitis (UC) treatment during the pendency of her appeal has been solely relegated to VA medical facilities for which a complete record has been associated with the claims file, the Board finds that additional attempts to procure these records are unnecessary and no further action is required.  

Moreover, the Veteran was afforded VA examinations in July 2008 and November 2015 to determine the severity of her UC.  The examinations are adequate to evaluate the disability as they included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor her representative have alleged that her disability has worsened in severity since the most recent VA examination.  Rather, they merely argue that the Veteran's UC warrants a rating higher than those currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examinations are adequate for adjudication of the claims and no further examination is necessary.

Additionally, in August 2016, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2015 hearing, the undersigned noted the issues on appeal. Also, information was solicited regarding the severity of the Veteran's symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

III. Increased Rating

The Veteran contends that a 100 percent rating is warranted for her ulcerative colitis as she has been found to demonstrate severe symptomatology resulting in hospitalization with steroidal treatment, and daily painful and urgent bowel attacks that impact her social and occupational activities.  See August 2015 Board Hearing transcript, see also July 2008 VA examination ("frequent emergency room visits for treatment...does not eat when she is out in public unless she knows a bathroom is close.")  The Veteran filed her claim for an increased rating for ulcerative colitis in March 2008; therefore, the relevant temporal period is from March 2007 to the present.  Additionally, the Board has considered the applicability of staged ratings, but does not observe any distinct times during the appeal period where the Veteran's symptomatology warrants such a rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected ulcerative colitis is currently rated as 60 percent disabling under 38 C.F.R. § 4.114, DC 7323 (2015).  Under DC 7323, a 60 percent disability rating is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, with health only fair during remissions.  Id.  A maximum 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  Id. 

The Board notes that as the initial criteria for a 100 percent disability rating under DC 7323 are written in the conjunctive, in the absence of ulcerative colitis with serious complication, such as liver abscess, all three of the initial elements of pronounced ulcerative colitis (marked malnutrition, anemia, and general debility) must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson  v. Brown, 7 Vet. App. 95   (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

Facts

VAMC treatment records reflect that in September 2006, following the Veteran's third flare-up and hospitalization within the year, she was placed on a steroidal taper treatment and her medication was changed to Remicade.  See September 2006 VAMC Primary Care note.  The Veteran denied symptoms of nausea, vomiting or diarrhea and reported no changes in her bowel habits.  Id.  

The Veteran was afforded a VA examination for her UC in July 2008.  The Veteran reported that her last hospitalization was in 2006 and that she was under a standing order to receive steroidal treatment at the onset of a flare-up.  The Veteran reported "significant" weight gain with the onset of her steroidal treatments, and that her stool is constantly loose during periods of normalcy.  The Veteran reported monthly flares, resulting in loose, bloody stools.  At the time of her examination the Veteran was on a steroidal taper and taking Asacol and Mercaptopurine because Remicade would only work temporarily and then the symptoms would return.  The Veteran reported that her social life is impacted out of severe fecal urgency and leakage, requiring her to only eat in public in the vicinity of a bathroom and avoiding various outside activities.  The Veteran reported wearing pads and that she has had to use several sick days for UC related illness and doctor visits.  Upon physical evaluation, the Veteran did "not appear malnourished or anemic."  The examiner concluded that the Veteran "functions amazingly well given the extent of her illness," and noted that during flares she has "significant abdominal cramping" along with the runny, bloody diarrhea.  The examiner identified that the Veteran's symptoms affect her social and occupational activities, noting her need to wear pads, and her fecal urgency and leakage.  The examiner noted that there was no physical findings of anemia or malnutrition and that her electrolytes were normal, but that her illness appears "to be getting progressively worse."  

VA treatment records from September 2008 to October 2015 reflect that the Veteran reported consistent ulcerative colitis symptoms that were well controlled through the use of prescribed Remicade infusions, enemas and intermittent hospitalizations with steroid taper treatments.  See e.g. September 2008 VAMC Emergency Room ("c/o sudden abd pain and urge to defecate.  Similar to prev flare-up of UC...Mild nausea no vomiting"); December 2012 VAMC GI Clinic ("doing well...3 solid bms daily...no more abd pain, achy weak etc...blood when wipe...currently on prednisone"); October 2010 VAMC GI Clinic ("Remicade infusion doing well...no recent flare, feels Remicade helping her"); February 2011 VAMC GI Telephone Contact ("denies diarrhea/bleeding...reluctant to start steroids due to wt gain...will try cort enemas"); June 2013 VAMC Primary Care Nurse Practitioner Note ("Ulcerative colitis -managed by GI with remicade infusion, working well usually two formed stools daily"); March 2014 VAMC Emergency Dept Physician Note ("pain in rectum, blood diarrhea...UC flare +/- external hemorrhoid"); February 2015 VAMC GI Clinic ("Feels fine. Takes Remicade...Reports only two soft stools daily. No abd pain/bleeding/weight loss. Feels good overall."); June 2015 VAMC Emergency Dept. ("I am having a colitis flare...bloody stools, dark blood in toilet, abdominal pain, raw skin to behind...last admitted for this 12/2008.")

In August 2015, the Veteran testified before the Board as to the severity of her UC symptoms.  She reported undergoing Remicade infusions every eight weeks at the VAMC.  The Veteran testified that during her "bad days" her flare-ups resulted in bloody stools, abdominal pain and increased fecal urgency necessitating "10 to 12" bathroom breaks a day and waking up in the middle of the night to relieve herself.  The Veteran currently works at a police department and reported experiencing "bad days" at least once a week, and that her condition limits her activities including exercising out of fear of fecal accidents.  The Veteran reported bleeding, but identified that she was not being treated as an anemic, only for her colitis.  The Veteran testified that she had not been hospitalized within the past year, but was seen at the Emergency Room in June because of the "blood and pain."  The Veteran testified as to her obesity, asserting that it was a function of her inability to exercise due to potential fecal accidents, and a result of her UC medication. 

The Veteran was most recently afforded a VA examination for her UC in November 2015.  The examiner reviewed the Veteran's claims file and performed a physical evaluation, noting the Veteran's 1996 diagnosis of ulcerative colitis.  The Veteran reported flare-ups which require a yearly regiment of steroids, monthly bloody diarrhea, and abdominal pain in her bowels during the flares.  The examiner noted the Veteran's continual use of Remicade during the last seven years, and bouts of weekly diarrhea.  Occasional episodes of bowel disturbance were noted with "small flare ups approx once a month and severe flare ups approx yearly."  Seven or more bowel exacerbations were identified as having occurred during the past year, and no weight loss, malnutrition, or tumors were identified.  Laboratory blood test results were negative for anemia.  

Analysis

The Board finds that the preponderance of the evidence is against an increased disability rating in excess of 60 percent for the Veteran's ulcerative colitis.  Despite the severe symptoms that she has experienced, the evidence of record does not show that the Veteran's ulcerative colitis resulted in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess, during the prescribed period.  Where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The record establishes that the Veteran suffers daily attacks of UC with numerous bowel movements.  There does not appear to be any periods of remission as the Veteran has described her symptoms as occurring daily with continual treatment including yearly steroidal tapers and Remicade infusion.  However, the clinical evidence has not demonstrated, and the Veteran has consistently denied any malnutrition, anemia or serious complications outside of her period of severe flare-ups.  The Veteran's testimony and statements accurately reflect the medical evidence of record, demonstrating consistent symptoms primarily comprised of bloody stool and abdominal pain.  While the Veteran has testified to her daily activities, such as exercise, being negatively affected, and losing sick days due to UC illness, she is still currently working which bespeaks against a finding of total functional impairment.  Moreover, VAMC treatment records reflect that the Veteran's symptoms, while severe, have been consistently controlled with her Remicade infusions and occasional steroidal treatment, thus denoting a lack of serious debility.  The rating criteria specifically require a combination of anemia, malnutrition, and general debility or other serious condition to warrant a higher rating.  Therefore, a rating in excess of 60 percent cannot be granted. 38 C.F.R. § 4.114, 7323.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated and referral is not warranted.

The evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The symptoms of the Veteran's ulcerative colitis were contemplated by and applied to the applicable rating criteria.  Although DC 7323 allows for a higher rating than currently assigned, the Board has fully explained above why the higher 100 percent disability rating is not warranted.  Further, notwithstanding the finding that the applicable schedular rating criteria are more than adequate in this case, the Board observes that the Veteran has not experienced frequent hospitalizations; rather, she denied any hospitalization due to ulcerative colitis since 2008.  While she reported missing some work, the 60 percent rating assigned contemplates severe ulcerative colitis with numerous attacks a year.  Further consideration as to whether the Veteran's disability picture includes exceptional factors is not needed, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  At this point, there has been no allegation that the combined rating is inadequate.  There is no current indication of a combined disability beyond that contemplated by the combined schedular rating.

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  The record reflects that the Veteran is currently employed.  Absent evidence of unemployability, the question of entitlement to TDIU is not raised in the context of an increased rating claim.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER


Entitlement to an increased disability rating in excess of 60 percent for ulcerative colitis is denied for the entire period on appeal.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In October 2015, the Board remanded the sleep disorder and obesity claims for VA examinations.  Upon a review of the examination reports, the Board finds the November 2015 VA examination opinions to be inadequate.  

Following a review of the Veteran's claims file and an in-person examination, the November 2015 VA examiner answered in the affirmative as to whether the Veteran ever had sleep apnea or a thyroid/parathyroid condition.  The VA examiner respectively identified diagnoses of "other sleep disorder...sleep disturbances" and obesity, with an unknown onset date for each diagnosis.  Despite the identification of the aforementioned diagnoses, in her rationale the VA examiner opined that "the Veteran does not have a true sleep disorder" and that the "Veteran does not have a thyroid condition."  As this rationale contradicts the examiner's opinion that a current sleep apnea/thyroid disability does exist, to this extent, the opinion is inadequate to decide the claim and it is therefore necessary to remand for an addendum opinion clarifying the Veteran's current diagnoses.  

Moreover, the Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In light of this mandate, the October 2015 Remand decision directed the sleep and obesity VA examiners to provide an opinion as to the issue of service connection on both a direct and secondary basis, with regard to the Veteran's UC.  See October 2015 Board remand.  However, the opinions rendered in both VA examination reports only regard the relationship between the Veteran's UC and her sleeping troubles and obesity, and do not include any discussion of these issues with regard to the Veteran's service, as instructed by the Remand directives.  Furthermore, the November 2015 VA obesity examination opinion did not provide a complete explanation of all theories of secondary service connection entitlement.  Specifically, the VA examiner concluded that the Veteran's obesity is "less likely as not related to UC," and did not provide a specific opinion on aggravation as directed.  Cf. El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, upon remand an addendum medical opinion must be rendered which properly addresses all theories of entitlement, including the relationship of the Veteran's service to her sleep and obesity, and whether the Veteran's service-connected UC both proximately caused or aggravated her weight problems.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current thyroid and/or parathyroid disorder, to include obesity, that is related to her period of service or aggravated by her service-connected ulcerative colitis disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a)  In the clarification of the diagnosis, the examiner is asked to specifically render an opinion as to the November 2015 VA examination diagnostic findings, which appear to indicate the presence of a thyroid/parathyroid disorder.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thyroid and/or parathyroid disorder, to include obesity, is due to the Veteran's period of active duty.  The examiner is also requested to provide an opinion regarding the specific date of onset of any sleep disorder diagnosis, if any is found.

c)  If not caused by or related to service, if a thyroid and/or parathyroid disorder, to include obesity, is found, the examiner should provide an opinion as to whether the Veteran's such disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the ulcerative colitis.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the thyroid and/or parathyroid disorder, to include obesity, (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her sleep disorder.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current sleep disorder, to include sleep apnea, that is related to her period of service or aggravated by her service-connected ulcerative colitis disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a)  In the clarification of the diagnosis, the examiner is asked to specifically render an opinion as to the November 2015 VA examination diagnostic findings, which appear to indicate the presence of sleep apnea.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep disorder is due to the Veteran's period of active duty.  The examiner is also requested to provide an opinion regarding the specific date of onset of any sleep disorder diagnosis, if any is found.

c)  If not caused by or related to service, if a sleep disorder diagnosis is found, the examiner should provide an opinion as to whether the Veteran's sleep disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the ulcerative colitis.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the sleep disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her sleep disorder.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4. After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


